JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00149-CR

                            JAMES E. GUZMAN, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

        Appeal from the County Criminal Court at Law No. 4 of Harris County.
                               (Tr. Ct. No. 1974171).

      The cause heard today by the Court is an appeal from the judgment signed by the
court below on January 15, 2015. After inspecting the record of the court below, it is the
opinion of this Court that it has no jurisdiction over the appeal.        It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

      The Court orders that this decision be certified below for observance.

Judgment rendered June 23, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Bland, and Brown.